 Case 2:20-cv-10341-JVS-JPR Document 46 Filed 06/23/21 Page 1 of 18 Page ID #:560

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 20-10341 JVS (JRPx)                                       Date   June 23, 2021
 Title             Destini Kanan and Haley Burgess v. Thinx Inc.


 Present: The                    James V. Selna, U.S. District Court Judge
 Honorable
                         Lisa Bredahl                                         Not Present
                         Deputy Clerk                                       Court Reporter
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                         Not Present

 Proceedings:           [IN CHAMBERS] Order Regarding Motion to Dismiss

       Defendant Thinx Inc. (“Thinx”) filed a motion to dismiss and strike portions of the
First Amended Complaint (“FAC”) filed by Plaintiffs Destini Kanan (“Kanan”) and
Haley Burgess (“Burgess”) (together, “Plaintiffs”). Mot., Dkt. No. 38. Plaintiffs filed an
opposition.1 Opp’n., Dkt. No. 40. Thinx filed a reply. Reply, Dkt. No. 41.

       For the following reasons, the Court GRANTS in part and DENIES in part the
motion to dismiss, DENIES the motion to strike, and GRANTS the request for judicial
notice. To the extent that the Court grants the motion to dismiss, the Court grants
Plaintiffs leave to amend.

                                                    I. BACKGROUND

         The following facts are alleged in Plaintiffs’ FAC. DAC, Dkt. No. 29.

       Thinx is a leader in the alternative menstrual product market. Id.¶ 22. Thinx makes
washable, reusable underwear designed to replace pads and tampons, or to be worn with
tampons and menstrual cups for extra protection. Id. ¶ 23. Every advertisement,
marketing campaign, instructional video, and public statement produced and distributed
in relation to Thinx’s products encourages customers to use Thinx Underwear the same
way as traditional menstrual products and/or underwear. Id. ¶ 24.

         1
         The Court notes that Plaintiffs do not oppose the motion to dismiss with respect to the
injunctive claims, and consents to the dismissal of the injunctive claims without prejudice. See Opp’n.,
Dkt. No. 40, at 1 n. 2. Accordingly, the Court GRANTS the motion to dismiss the injunctive claims,
with leave to amend.
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                              Page 1 of 18
 Case 2:20-cv-10341-JVS-JPR Document 46 Filed 06/23/21 Page 2 of 18 Page ID #:561

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       CV 20-10341 JVS (JRPx)                            Date   June 23, 2021
 Title          Destini Kanan and Haley Burgess v. Thinx Inc.


       Thinx has been widely praised for its innovative approach to women’s healthcare,
and from its inception it has used a candid, personal approach to connect with its
customers by openly discussing menstruation and its surrounding taboos in its advertising
and marketing materials. Id. ¶ 25. Because Thinx is aware of growing concerns
surrounding traditional single-use menstrual products, especially among younger women,
it has always positioned its Thinx Underwear as a safe, effective, and sustainable
alternative from an honest and trustworthy brand. Id. ¶ 27. Thinx’s website claims that
Thinx products are free of harmful chemicals, toxic metals and nanoparticles, use only
organic cotton, and undergo rigorous third party testing. Id. ¶¶ 27-30.

       Plaintiffs sought independent third-party testing using industry standard methods
to determine whether Thinx Underwear contain harmful chemicals. Id. ¶¶ 31-32. This
third-party testing “found short-chain PFAS chemicals within Thinx Underwear at
material and above trace amounts.” Id. ¶ 33. Polyfluoroalkyl substances (“PFAS”) are a
category of man-made chemicals often used to enhance the performance of textiles and
apparel, typically by making them water repellant and/or stain resistant. Id. ¶¶ 35-36.
PFAS are categorized as either “long-chain” or “short-chain” based on the number of
carbon atoms they contain; long-chain PFAS contain more than 8 carbon atoms, while
any PFAS with fewer than 8 carbon atoms are short-chain. Id. ¶ 33. All PFAS contain
carbon-fluorine bonds—one of the strongest in nature—making them highly persistent in
the environment and in human bodies. Id. Long-chain PFAS have been phased out of use
in the US and Europe due to their known toxicity to humans and the environment. Id. ¶
39. Long-chain PFAS are “bioaccumulative,” meaning they build up in the body over
time, and they have been associated with a variety of negative health effects for humans,
including cancer. Id. Short-chain PFAS are currently used in the apparel industry as a
replacement for the eliminated long-chain PFAS, but there are no long-term studies to
indicate whether short-chain PFAS are safer for consumers; in fact, there are studies to
suggest that they pose similar health risks to long-chain PFAS, including
bioaccumulation. Id. ¶ 40.
      Antimicrobial textile finishes first gained popularity in the early 2010s as a way to
make clothing—particularly athletic clothing—odor-free. Silver and copper are the most
common ingredients in antimicrobial clothing, and they work by killing bacteria that
causes odor. Id. ¶ 45. Antimicrobial clothing has decreased in popularity in recent years
due to concerns associated with silver shedding from fabric and causing harm to humans
CV-90 (06/04)                         CIVIL MINUTES - GENERAL                       Page 2 of 18
 Case 2:20-cv-10341-JVS-JPR Document 46 Filed 06/23/21 Page 3 of 18 Page ID #:562

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       CV 20-10341 JVS (JRPx)                             Date   June 23, 2021
 Title          Destini Kanan and Haley Burgess v. Thinx Inc.

and the environment. Id. ¶ 46. On its website, Thinx states that its products do not contain
toxic metals or engineered nanoparticles, but that instead its products are treated with
“Agion.” Id. ¶ 47. Agion is an antimicrobial treatment that uses silver and copper
nanoparticles to reduce odor in textiles. Id. ¶ 48. Nanoparticles are small-scale substances
that are undetectable to the human eye. It is a nanoparticle’s size, not whether it is natural
or engineered, that creates a hazard since these small particles can enter the human body
through inhalation, ingestion, and skin absorption. Id. ¶ 49. Silver nanoparticles create a
particular risk to the female body. Id. ¶¶ 51-56. Thinx does not reveal to consumers that
Agion is antimicrobial, or that it contains silver and copper nanoparticles, which are
known to migrate and pose a safety hazard to the female body and the environment. Id. ¶
57.
        Thinx represents on its website and in all of its marketing and advertising materials
that its cotton underwear is organic, so Plaintiffs believed they were purchasing organic
products. Id. ¶ 58. “Organic” is generally understood to mean an agricultural product
produced without the use of chemical fertilizers, pesticides, or other artificial agents. Id.
Global Organic Textile Standards (“GOTS”) is the worldwide leading processing
standard for organic fibers, and in March 2020, GOTS released its latest standards, which
prohibit the use of both long- and short-form PFAS in any stage of processing. Id. ¶¶ 61-
63. Thinx is not eligible for GOTS certification for its finished cotton underwear because
they contain PFAS, but despite this, Thinx released a GOTS “Certificate of Compliance”
which was issued to a company called Ocean Lanka. Id. ¶ 64. Thinx held out this
certificate as its own, even though it knew, or at least should have known, that the
certification did not refer to the finished Thinx Underwear. Id. On its website, under the
Frequently Asked Questions Section, Thinx made the following representation: “Are they
really organic? Yes, our Organic cotton line is made with organic cotton!” Id. ¶ 66.
Plaintiffs purchased the Thinx Underwear based upon the belief that the Thinx
Underwear was organic. Id. ¶ 69.
      In response to allegations that Thinx Underwear contains harmful chemicals,
Thinx’s CEO, Maria Molland (“Molland”) released a statement that contained
misinformation regarding safety testing and PFAs, and provided testing results that were
incomplete or inaccurate. Id. ¶¶ 70-84.
      In 2019, Kanan purchased Thinx Underwear from a Nordstrom in Canoga Park,
California. Id. ¶ 85. After becoming familiar with the product through its advertising,
Kanan visited the Thinx website, www.shethinx.com, which provides detailed
CV-90 (06/04)                         CIVIL MINUTES - GENERAL                         Page 3 of 18
 Case 2:20-cv-10341-JVS-JPR Document 46 Filed 06/23/21 Page 4 of 18 Page ID #:563

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       CV 20-10341 JVS (JRPx)                            Date   June 23, 2021
 Title          Destini Kanan and Haley Burgess v. Thinx Inc.

information about the products. Id. ¶ 87. Despite Thinx’s representations that its product
was safe and fit for the purpose of menstrual protection, during the time period in which
Kanan used the underwear she experienced recurrent yeast infections and urinary tract
infections. Id. ¶ 90. In or around August of 2020, Kanan became aware of reports that
Thinx Underwear contained harmful chemicals. Id. ¶ 91. When Kanan learned that Thinx
mislabeled its products and failed to disclose harmful chemicals the products contained,
she stopped purchasing the Thinx Underwear. Id. ¶ 92.
       In May of 2020, Burgess purchased Thinx Sport Underwear from Amazon. Id. ¶
94. At the time of Burgess’ purchase, Thinx was on public notice of the harmful
chemicals in its products, and had further misrepresented the safety of its Underwear. Id.
¶ 95. Burgess purchased Thinx Underwear because she was seeking an eco-friendly and
chemical-free alternative to traditional feminine hygiene products, and she sought out
information regarding the product’s ingredients and certifications on Thinx’s website. Id.
¶¶ 96-97. In making her purchase, Burgess specifically relied on Thinx’s representations
on its website that the product was safe, free of harmful chemicals, certified for
ecological safety, organic, and OEKO-TEX certified. Id. ¶ 98. When Burgess learned in
2021 that Thinx’s products contained harmful chemicals, she stopped purchasing the
Underwear. Id.
       Plaintiffs sued on behalf of themselves and as representatives of all those similarly
situated for: (1) Breach of Implied Warranty; (2) Breach of Express Warranty; (3) Unjust
Enrichment; (4) (in the alternative) Violation of California False Advertising Law (Cal.
Bus. & Prof. Code § 17500, et seq.); (5) Violation of California Legal Remedies Act
(Cal. Bus. & Prof. Code § 17500, et seq.); Violation of California Unfair Competition
Law (Cal. Bus. & Prof. Code § 17200, et seq.); and (6) Negligent Failure to Warn.

                                     II. LEGAL STANDARD

         A. Motion to Dismiss

        Under Rule 12(b)(6), a defendant may move to dismiss for failure to state a claim
upon which relief can be granted. A plaintiff must allege “enough facts to state a claim to
relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).
A claim has “facial plausibility” if the plaintiff pleads facts that “allow the court to draw
the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft
v. Iqbal, 556 U.S. 662, 678 (2009).
CV-90 (06/04)                         CIVIL MINUTES - GENERAL                        Page 4 of 18
 Case 2:20-cv-10341-JVS-JPR Document 46 Filed 06/23/21 Page 5 of 18 Page ID #:564

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       CV 20-10341 JVS (JRPx)                            Date   June 23, 2021
 Title          Destini Kanan and Haley Burgess v. Thinx Inc.

       To resolve a Rule 12(b)(6) motion under Twombly, a court must follow a two-
pronged approach. First, a court must accept all well-pleaded factual allegations as true,
but “[t]hreadbare recitals of the elements of a cause of action, supported by mere
conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678. As such, a pleading must
allege facts that permit “the court to draw the reasonable inference that the defendant is
liable for the misconduct alleged.” Id. Courts “‘are not bound to accept as true a legal
conclusion couched as a factual allegation.’” Id. (quoting Twombly, 550 U.S. at 555). A
court considering a motion to dismiss may “begin by identifying pleadings that, because
they are no more than conclusions, are not entitled to the assumption of truth.” Iqbal, 556
U.S. at 679.

       Second, assuming the veracity of well-pleaded factual allegations, the Court must
“determine whether they plausibly give rise to an entitlement to relief.” Id. at 679. This
determination is context-specific; the Court must draw on its experience and common
sense, but there is no plausibility where the court cannot “infer more than the mere
possibility of misconduct.” Id.

         B. Motion to Strike

        Under Rule 12(f), a party may move to strike any insufficient defense or any
redundant, immaterial, impertinent, or scandalous matter. Fed. R. Civ. P. 12(f). A motion
to strike is appropriate when a defense is insufficient as a matter of law. Kaiser
Aluminum & Chem. Sales, Inc. v. Avondale Shipyards, Inc., 677 F.2d 1045, 1057 (5th
Cir. 1982). The grounds for a motion to strike must appear on the face of the pleading
under attack, or from matters of which the Court may take judicial notice. SEC v. Sands,
902 F. Supp. 1149, 1165 (C.D. Cal. 1995).

       The essential function of a Rule 12(f) motion is to “avoid the expenditure of time
and money that must arise from litigating spurious issues by dispensing with those issues
prior to trial.” Fantasy, Inc. v. Fogerty, 984 F.2d 1524, 1527 (9th Cir. 1993), rev’d on
other grounds by Fogerty v. Fantasy, Inc., 510 U.S. 517 (1994). “As a general
proposition, motions to strike are regarded with disfavor because [they] are often used as
delaying tactics, and because of the limited importance of pleadings in federal practice.”
Sands, 902 F. Supp. at 1165-66 (alteration in original) (internal quotation marks omitted).
Therefore, courts frequently require the moving party to demonstrate prejudice “before
granting the requested relief, and ‘ultimately whether to grant a motion to strike falls on
CV-90 (06/04)                         CIVIL MINUTES - GENERAL                       Page 5 of 18
 Case 2:20-cv-10341-JVS-JPR Document 46 Filed 06/23/21 Page 6 of 18 Page ID #:565

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       CV 20-10341 JVS (JRPx)                             Date   June 23, 2021
 Title          Destini Kanan and Haley Burgess v. Thinx Inc.

the sound discretion of the district court.’” Greenwich Ins. Co. v. Rodgers, 729 F. Supp.
2d 1158, 1162 (C.D. Cal. 2010) (quoting Cal. Dep’t of Toxic Substances Control v. Alco
Pac., Inc., 217 F.Supp.2d 1028, 1033 (C.D.Cal.2002)).

                                       III. DISCUSSION

         A. Motion to Dismiss

                 i. Rule 9(b) Heightened Pleading Requirement

      Thinx first moves to dismiss on the grounds that Plaintiffs’ claims fail to satisfy
Fed. R. Civ. P. 9(b)’s heightened pleading requirement for claims sounding in fraud.
Mot., Dkt. No. 38, at 5. Specifically, Thinx asserts that “Plaintiffs fail to satisfy the
requirement that their fraud-based averments must plead specific facts that establish the
‘who, what, when, where, and how’ of the misconduct charged.’” Mot., Dkt. No. 38, at 5
(quoting Kearns v. Ford Motor Co., 567 F.3d. 1120, 1124 (9th Cir. 2009)).

       Under Fed. R. Civ. P. 9(b), a plaintiff must plead each element of a fraud claim
with particularity, i.e., the plaintiff “must set forth more than the neutral facts necessary
to identify the transaction.” Cooper v. Pickett, 137 F.3d 616, 625 (9th Cir. 1997)
(emphasis in original) (quoting Decker v. GlenFed, Inc. (In re GlenFed, Inc. Sec. Litig.),
42 F.3d 1541, 1548 (9th Cir. 1994)). A fraud claim must be accompanied by “the who,
what, when, where, and how” of the fraudulent conduct charged. Vess v. Ciba-Geigy
Corp. USA, 317 F.3d 1097, 1106 (9th Cir. 2003) (quoting Cooper, 137 F.3d at 627). “A
pleading is sufficient under rule 9(b) if it identifies the circumstances constituting fraud
so that a defendant can prepare an adequate answer from the allegations.” Moore v.
Kayport Package Express, Inc., 885 F.2d 531, 540 (9th Cir. 1989). Statements of the
time, place, and nature of the alleged fraudulent activities are sufficient, but mere
conclusory allegations of fraud are not. Id. Furthermore, though allegations based on
information and belief are usually insufficient, in circumstances of corporate fraud, this
rule may be relaxed as to matters within the opposing party’s knowledge. Id.

      Thinx argues that Plaintiffs’ allegations regarding the PFAS are not specific
enough under to satisfy the Rule 9(b) pleading standard. Mot., Dkt. No. 38, at 6. While
the Complaint alleges that Thinx did not test for short-chain PFAS, Thinx notes, the
majority of materials Plaintiffs cite to relate to long-chain PFAS, which Plaintiffs
CV-90 (06/04)                         CIVIL MINUTES - GENERAL                          Page 6 of 18
 Case 2:20-cv-10341-JVS-JPR Document 46 Filed 06/23/21 Page 7 of 18 Page ID #:566

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       CV 20-10341 JVS (JRPx)                             Date   June 23, 2021
 Title          Destini Kanan and Haley Burgess v. Thinx Inc.

concede are not present in Thinx Underwear. Id. (citing FAC ¶¶ 39, 72.) What is more,
Thinx argues, the FAC concedes that only long-chain PFAS are regulated, and that with
respect to short-chain PFAS, Plaintiffs rely on the National Toxicology Program’s
research into “potential adverse health outcomes” based on studies of two specific short-
chain PFAS and a single short-chain PFAS compound that are far from conclusive. Id., at
7. Thinx points out that Plaintiffs say that testing revealed the presence of short-chain
PFAS “at material and above trace amounts,” but that they do not reveal what that
amount was or even what kind of PFAS were at issue. See FAC ¶¶ 33, 65, 83.
Furthermore, Thinx argues that Plaintiffs do not provide any information regarding the
testing itself: not the styles or number of pairs of underwear tested, the standard relied on
for the testing, what specifically they tested for, when the testing was done, or what
methods were used. This, Thinx argues, is insufficient under Rule 9(b)’s heightened
pleading requirements.

       Regarding the organic cotton allegations, Thinx argues that they represent only that
the cotton used in three of the nine styles of underwear at issue is organic, and that Thinx
expressly states that the Organic Cotton brief is made with 95% organic cotton, but that
the remainder of the underwear is made of other materials. Mot., Dkt. No. 38, at 8.
Accordingly, Thinx asserts, its answer on the FAQ page to the question: “Are they really
organic? Yes, our Organic cotton line is made with organic cotton” is accurate. Id., at 8
(citing FAC ¶¶ 66).

       Regarding the Agion treatment, Thinx argues that Plaintiffs allege that the silver
zeolite and silver copper zeolite in Agion is migratory but offer no factual allegations to
support that claim, and do not allege that the Agion has been deemed by any regulatory
body or scientific research to be unsafe. Id., at 8 (citing FAC ¶ 56).

       In response, Plaintiffs state that Thinx’s Rule 9(b) arguments actually speak to the
credibility of the allegations in the Complaint, and are in fact factual disputes (having no
bearing on a motion to dismiss), rather than the sufficiency arguments regarding the
plausibility of the allegations themselves under Rule 9(b). Opp’n., Dkt. No. 40, at 5. On
this point, the Court agrees. Thinx seems to be arguing predominantly about the merits of
Plaintiffs’ claims, which is inappropriate at the motion to dismiss stage. Although
Plaintiffs are required to allege more under Rule 9(b) than they would be required to
allege for a non-fraud based claim, they are not required to prove that they win on the
merits at this stage.
CV-90 (06/04)                         CIVIL MINUTES - GENERAL                         Page 7 of 18
 Case 2:20-cv-10341-JVS-JPR Document 46 Filed 06/23/21 Page 8 of 18 Page ID #:567

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       CV 20-10341 JVS (JRPx)                             Date   June 23, 2021
 Title          Destini Kanan and Haley Burgess v. Thinx Inc.

       Still on the issue of Rule 9(b), Thinx argues that exposure and reliance are essential
elements for a fraud-based claim under California’s FAL, CLRA, and UCL, as well as for
an alleged breach of express warranty claim that is based on
advertising representation, and that Plaintiffs have failed to sufficiently allege exposure
and reliance. Mot, Dkt. No. 38, at 10. Thinx contends that Plaintiffs do not allege what
specific advertisements they saw that led to their reliance or what those representations
said. Id., at 11. The Court disagrees with Thinx here as well.

       Rule 9(b) demands only a level of detail sufficient to place a defendant on notice
of the basis for a plaintiff’s claims and to demonstrate that a plaintiff is not on a
“fishing expedition.” See In re Clorox Consumer Litig., 894 F.Supp.2d 1224, 1234
(N.D.Cal. 2012); see also Bronson v. Johnson & Johnson Inc., WL 5731817, at *6
(N.D.Cal. 2013). Here, Plaintiffs allege that they saw and relied on representations on
Thinx’s website, advertising, product labels, and packaging. See FAC ¶¶ 86-89, 96-98.
Plaintiffs also reproduced portions of the website and product labels. Id. ¶¶ 27-30, 47.
Plaintiffs have alleged that these representations date back to at least 2019, with some
representations spanning the Product’s lifetime. FAC ¶¶ 22, 34, 62, 70, 85, 91, 94. The
Court finds these allegations to be specific enough to put Thinx on notice of the
advertisements and representations at issue upon which Plaintiffs allege to have relied.
Accordingly, the Court DENIES the motion to dismiss Plaintiffs’ allegations on the
ground that they fail to comply with the requirements of Rule 9(b).

                 ii. Standing

       Next, Thinx argues that Plaintiffs’ claims should be dismissed because Plaintiffs
lack Article III standing. Mot., Dkt. No. 38, at 15. Pursuant to Article III of the
Constitution, the Court's jurisdiction over a case “depends on the existence of a ‘case or
controversy.’” GTE Cal., Inc. v. FCC, 39 F.3d 940, 945 (9th Cir. 1994). A “case or
controversy” exists only if a plaintiff has standing to bring the claim. Nelson v. NASA,
530 F.3d 865, 873 (9th Cir. 2008), rev'd on other grounds, 131 S. Ct. 746 (2011). To have
standing, “a plaintiff must show (1) it has suffered an ‘injury in fact’ that is (a) concrete
and particularized and (b) actual or imminent, not conjectural or hypothetical; (2) the
injury is fairly traceable to the challenged action of the defendant; and (3) it is likely, as
opposed to merely speculative, that the injury will be redressed by a favorable decision.”
Friends of the Earth, Inc. v. Laidlaw Envtl. Servs., Inc., 528 U.S. 167, 180-81 (2000); see
CV-90 (06/04)                         CIVIL MINUTES - GENERAL                         Page 8 of 18
 Case 2:20-cv-10341-JVS-JPR Document 46 Filed 06/23/21 Page 9 of 18 Page ID #:568

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       CV 20-10341 JVS (JRPx)                            Date   June 23, 2021
 Title          Destini Kanan and Haley Burgess v. Thinx Inc.

also Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992); Nelson, 530 F.3d at 873.
The plaintiff invoking federal jurisdiction carries the burden of satisfying these elements.
Lujan, 504 U.S. at 561. A plaintiff “must demonstrate standing separately for each form
of relief sought.” Laidlaw, 528 U.S. at 185. Article III standing may be raised at any time,
and even if neither side raises the issue, the Court has an independent obligation to
consider standing sua sponte. RK Ventures, Inc. v. City of Seattle, 307 F.3d 1045, 1056
(9th Cir. 2002); Doe v. Match.com, 789 F. Supp. 2d 1197, 1200 n.5 (C.D. Cal. 2011).

        Regarding the “injury in fact” requirement, Thinx contends that “Plaintiffs do not
plausibly allege that they (or anyone else) has experienced any of the health risks they
claim are associated with short-chain PFAS or with the non-migratory silver contained in
Agion.” Mot., Dkt. No. 38., at 14. Plaintiffs respond that they have alleged a
“quintessential in jury in fact” because “they and Class Members ‘spent money that,
absent defendants’ actions, they would not have spent.” Opp’n., Dkt. No. 40, at 14
(quoting Maya v. Centex Corp., 658 F.3d 1060, 1069 (9th Cir. 2011)). Plaintiffs state
that they purchased products that they would not have otherwise purchased (or would
have paid substantially less for) had they known the truth about the products in question.
Id. (citing FAC ¶¶ 3, 67, 88, 93, 98, 101). Thinx states that “Plaintiffs cannot rely on
their ‘economic loss’ theory of injury to save their speculative and insufficient allegations
that Thinx Underwear posed a health risk. Plaintiffs cannot base an allegation that they
overpaid for products based on a ‘defect’—a supposed health risk—that is not plausibly
alleged.” Mot., Dkt. No. 38, at 16.

        The Court agrees with Plaintiffs that their allegations of economic injury are
sufficient to satisfy the injury in fact requirement of Article III standing. Plaintiffs have
plausibly alleged that Thinx made material misstatements regarding the composition of
their products that led Plaintiffs to purchase (or pay more for) products that they would
not have otherwise purchased. Once again, the Court finds that Thinx’s arguments about
the accuracy of the alleged testing and the causation versus correlation issue are
inappropriate at the motion to dismiss stage. The Court finds that Plaintiffs have alleged a
harm that constitutes an injury in fact for the purposes of Article III standing. Assuming
all of the factual allegations alleged in the FAC to be true, the Court must accept that
Plaintiffs suffered a concrete and particularized injury based on the fact that they were
allegedly deceived by Thinx’s representations, and then paid money that they would
not otherwise have paid had they known about the true nature of Thinx’s products. As

CV-90 (06/04)                         CIVIL MINUTES - GENERAL                        Page 9 of 18
Case 2:20-cv-10341-JVS-JPR Document 46 Filed 06/23/21 Page 10 of 18 Page ID #:569

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       CV 20-10341 JVS (JRPx)                             Date   June 23, 2021
 Title          Destini Kanan and Haley Burgess v. Thinx Inc.

such, the Court DENIES the motion to dismiss Plaintiffs’ claims on the grounds of
standing.

      Next, Thinx argues that Plaintiffs lack standing to seek injunctive relief. Mot., Dkt.
No. 38, at 16. As noted above, Plaintiffs consented to the dismissal of their injunctive
claims without prejudice. Opp’n., Dkt. No. 40, at 1, n. 2. Accordingly, the Court will
not reach the issue of standing as it relates to the injunctive claims.

                 iii. Warranty Claims

        Thinx next moves to dismiss Plaintiffs’ warranty claims on the ground that they
fail as a matter of law. Mot., Dkt. No. 38, at 17. The Court will discuss Plaintiffs’ express
warranty claims and their implied warranty claims in turn.

                       1. Express Warranty

       In order to allege breach of express warranty under California law, the buyer
must allege that the seller: “(1) made an affirmation of fact or a promise, or otherwise
described the goods; (2) the statement formed part of the basis of the bargain; (3) the
express warranty was breached; (4) the plaintiff was harmed; and (5) the breach of
warranty was a substantial factor causing the plaintiff’s harm.” Stearns v. Select
Comfort Retail Corp., 763 F. Supp. 2d 1128, 1142 (N.D. Cal. 2010). Thinx argues that
Plaintiffs do not effectively establish misrepresentation and that neither Plaintiff
identifies a statement that she saw and relied on. Mot., Dkt. No. 38, at 17-18. Plaintiffs
respond that Thinx made various statements in its advertising, marketing, and
packaging that form the basis of an express warranty, and that these representations
formed the basis of their respective decisions to purchase the Underwear. Opp’n., Dkt.
No. 40, at 15-16.


      The Court finds that Plaintiffs have adequately plead a breach of express
warranty. Plaintiffs have alleged that the Underwear was, contrary to advertisement
and packaging: allegedly not organic cotton, not safe for normal use of collecting or
absorbing menstrual fluid and other vaginal discharge, and made of material that
contained harmful chemicals. FAC ¶¶ 88, 90, 93, 98, 99, 101. Plaintiffs also have
CV-90 (06/04)                           CIVIL MINUTES - GENERAL                      Page 10 of 18
Case 2:20-cv-10341-JVS-JPR Document 46 Filed 06/23/21 Page 11 of 18 Page ID #:570

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       CV 20-10341 JVS (JRPx)                            Date   June 23, 2021
 Title          Destini Kanan and Haley Burgess v. Thinx Inc.

alleged that Thinx claimed on its website that its products are free of harmful
chemicals, sustainable, and rigorously tested to put the consumer’s safety first. Id. ¶¶
27, 28, 29. Plaintiffs contend that Thinx has also claimed that its cotton Underwear is
“organic” on both its website and the product’s packaging. Id. ¶¶ 28, 58, 88, 98.
Finally, Plaintiffs have alleged that they saw and relied upon these statements. Id. ¶¶
88-89, 96-98, 135. Accordingly, the Court will not dismiss Plaintiffs’ express warranty
claims for failure to state a claim as a matter of law.

                       2. Implied Warranty
       Plaintiffs assert two implied warranty claims under California law. They allege that
Thinx “impliedly warranted that Thinx Underwear were of merchantable quality and fit
for use,” which is governed by the California Uniform Commercial Code (“UCC”), and
they allege that Thinx violated the Song-Beverly Consumer Warranty Act, Cal. Civ. Code
§ 1792 (“Song-Beverly Act”). FAC ¶¶ 145, 147, 150. Thinx moves to dismiss both
implied warranty claims. Mot., Dkt. No. 38, at 18. The UCC implied warranty elements
also apply to Song-Beverly Claims. See Isip v. Mercedes-Benz USA, LLC, 155 Cal. App.
4th 19, 26-27 (2007).
       The implied warranty of merchantability under both the UCC and Song-Beverly
Act requires that goods are “fit for the ordinary purposes for which such goods are used.”
Cal. Com. Code § 2314(2)(c). The implied warranty of merchantability is breached if
“the product [does] not possess even the most basic degree of fitness for ordinary use.”
Sims v. Kia Motors Am., Inc., 2014 WL 12558251, at *3 (C.D. Cal. Oct. 8, 2014)
(quoting Mocek v. Alfa Leisure, Inc. , 114 Cal. App. 4th 402, 406 (2003)). “At the
pleading stage, Plaintiffs must . . . allege either the manifestation of the defect in their
product or a substantial certainty of manifestation.” Sims, 2014 WL 12558251, at *3
(citing Birdsong v. Apple, Inc., 590 F.3d 955, 959 (9th Cir. 2009)). Thinx argues that
Plaintiffs do not allege “that Thinx Underwear were unwearable or otherwise not fit for
use, or that they did not perform as advertised or were not of the same quality as those
generally accepted in the trade.” Mot., Dkt. No. 38, at 18.


      In response, Plaintiffs point out that a product is also not merchantable if it does
not “conform to the promises or affirmations of fact made on the container or label if any.
Where the seller at the time of contracting has reason to know any particular purpose for
which the goods are required and that the buyer is relying on the seller’s skill or judgment
CV-90 (06/04)                         CIVIL MINUTES - GENERAL                       Page 11 of 18
Case 2:20-cv-10341-JVS-JPR Document 46 Filed 06/23/21 Page 12 of 18 Page ID #:571

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       CV 20-10341 JVS (JRPx)                             Date   June 23, 2021
 Title          Destini Kanan and Haley Burgess v. Thinx Inc.

to select or furnish suitable goods, there is ... an implied warranty that the goods shall be
fit for such purpose.” Opp’n., Dkt. No. 40, at 16 (citing Cal. Com. Code §§ 2314(2)(f),
2315). Plaintiffs contend that their allegations meet this standard because Thinx was
aware that consumers relied on its skill and/or judgment in furnishing safe and
sustainable menstrual products, and because Thinx directed its marketing towards women
intending to purchase safe alternatives to traditional menstrual products. Id., at 17.


       The Court agrees with Thinx that Plaintiffs did not allege that Thinx Underwear
are unwearable or otherwise not fit for use or that they failed to perform as advertised or
to be of the same quality as those generally accepted in the trade. As such, the only
question to consider is whether Plaintiffs’ allegations meet the standard set out by Cal.
Com. Code §§ 2314(2)(f), 2315 for an implied warranty based on a particular purpose.


       “The implied warranty of fitness for a particular purpose is a warranty implied by
law when a seller has reason to know that a buyer wishes goods for a particular purpose
and is relying on the seller's skill and judgment to furnish those goods.” Martinez v.
Metabolife Internat., Inc. 113 Cal.App.4th 181, 189 (2003).“A ‘particular purpose’
differs from the ordinary purpose for which the goods are used in that it envisages a
specific use by the buyer which is peculiar to the nature of his business whereas the
ordinary purposes for which goods are used are those envisaged in the concept of
merchantability.” Am. Suzuki Motor Corp. v. Superior Court, 37 Cal. App. 4th 1291,
1295 (1995). The Court finds that Plaintiffs do not allege that they purchased the Thinx
Underwear for any unique purpose aside from what the Thinx underwear is traditionally
marketed as: a menstrual product solution. There are no allegations that Plaintiffs
required the Thinx Underwear for a specific use that was pecular to their business or that
they relied on the seller’s skill or judgment in purchasing the Thinx Underwear. Plaintiffs
purchased menstrual solution underwear to wear as menstrual solution underwear, the
ordinary purpose for which Thinx Underwear is sold. See e.g., Smith v. LG Elecs.
U.S.A., Inc., WL 989742, at *8 (N.D. Cal. 2014) (“As for the claim for breach of the
implied warranty of fitness for a particular purpose, plaintiff has identified no ‘particular
purpose’ for which she purchased the washing machine. She purchased it to wash her
laundry, which is the ‘ordinary’ purpose of a washing machine.); see also Mathison v.
Bumbo, WL 8797937, at *11 (C.D.Cal. 2008) (“There is nothing peculiar about using a
baby seat to secure infants and toddlers.”) Had Plaintiffs alleged that they purchased
ordinary, standard, traditional underwear from a seller who knew they intended to use it
CV-90 (06/04)                         CIVIL MINUTES - GENERAL                        Page 12 of 18
Case 2:20-cv-10341-JVS-JPR Document 46 Filed 06/23/21 Page 13 of 18 Page ID #:572

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       CV 20-10341 JVS (JRPx)                             Date   June 23, 2021
 Title          Destini Kanan and Haley Burgess v. Thinx Inc.

as a menstrual solution and relied on that seller’s skill and judgment in making that
purchase, they might have stated a claim for breach of the implied warranty of
merchantability for a particular purpose. But Thinx Underwear is not traditional
underwear– its ordinary use is to be a menstrual solution. Accordingly, purchasing Thinx
Underwear as a menstrual solution is not purchasing it for a particular use. Plaintiffs
allege that they purchased the Thinx absorbent, menstrual solution Underwear to use as
absorbent, menstrual solution underwear. Accordingly, there is no particular purpose
plead– using menstrual underwear as menstrual underwear is no different from using a
washing machine to clean clothing or a baby seat to secure an infant.
      Accordingly, the Court finds that Plaintiffs have failed to state a claim for relief
pursuant to the implied warranty of merchantability. The Court therefore GRANTS the
motion to dismiss the implied warranty claims, with leave to amend, and DENIES the
motion to dismiss the express warranty claims.


                 iv. Negligent Failure to Warn
       Thinx next asks the Court to dismiss the claims for negligent failure to warn on the
grounds that Plaintiffs have failed to establish that Thinx did not act as a reasonably
prudent manufacturer or that it owed them a duty because a manufacturer of menstrual
products has no duty to disclose individual ingredients. Mot., Dkt. No. 38, at 20. Thinx
also argues that Plaintiffs did not allege that the defect in question caused injury. Id.


      A negligent failure to warn claim “requires a plaintiff to [allege] that a
manufacturer or distributor did not warn of a particular risk for reasons which fell below
the acceptable standard of care, i.e., what a reasonably prudent manufacturer would have
known and warned about.” Mariscal v. Graco, Inc., 52 F. Supp. 3d 973, 992 (N.D. Cal.
2014) (citing Anderson v. Owens–Corning Fiberglas Corp., 53 Cal.3d 987, 1002 (1991)).

       Plaintiffs argue that Thinx can be liable for failure to warn because it failed to warn
of a known or reasonably scientifically knowable risk. Opp’n., Dkt. No. 40, at 18
(citing Carlin v. Superior Ct., 13 Cal. 4th 1104, 1112–13, 920 P.2d 1347, 1351
(1996)). Specifically, Plaintiffs contend that Thinx was put on notice in January of 2020
that its Underwear contained harmful chemicals, but that Thinx “continued to conceal
this information and otherwise misrepresent the safety of its products.” Id.

CV-90 (06/04)                         CIVIL MINUTES - GENERAL                        Page 13 of 18
Case 2:20-cv-10341-JVS-JPR Document 46 Filed 06/23/21 Page 14 of 18 Page ID #:573

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       CV 20-10341 JVS (JRPx)                           Date   June 23, 2021
 Title          Destini Kanan and Haley Burgess v. Thinx Inc.

       The Court disagrees with Plaintiffs that their allegations sufficiently state a
claim for relief under a theory of negligent failure to warn. Plaintiffs have
acknowledged that the FDA does not require the disclosure of individual ingredients in
menstrual hygiene products. FAC ¶ 3. What is more, Plaintiffs have failed to plead that
the products in question contain short-chain PFAS of a type and at a level that poses a
risk of harm or migratory silver, meaning that they have not pled a danger of which Thinx
was allegedly aware of and of which it failed to warn. Accordingly, the Court GRANTS
the motion to dismiss the negligent failure to warn claim, with leave to amend.
             v. Equitable Relief


       Lastly, Thinx seeks to dismiss the UCL, FAL, and Unjust Enrichment claims on
the grounds that these statutes provide exclusively equitable relief, not damages, and that
Plaintiffs do not and cannot establish that they lack an adequate remedy at law. Mot., Dkt.
No. 38, at 32.


       Plaintiffs respond by arguing that a determination of whether they are entitled to
seek restitution is premature at the dismissal phase, but that they are entitled to do so
because Thinx benefitted financially from the sale of the Underwear, “which was
made possible and enhanced by Thinx’s misleading advertisements and omission.”
Opp’n., Dkt. No. 40, at 21. The Court agrees that to the extent Plaintiffs can prevail on
their FAL and UCL claims, they may be able to recover the purchase price of their
Underwear including a price premium attributable to Thinx’s misrepresentations.


       Regarding the unjust enrichment claims, Plaintiffs argue that these claims are
properly pled in the alternative to their contract claims as independent quasi-contract
claims seeking restitution. Opp’n., Dkt. No. 40, at 22. They cite to their allegations
that the Underwear contained chemicals and were not organic, that Thinx undertook
pattern of conduct aimed at concealing these facts from consumers, and that they
purchased the Underwear when they otherwise would not have. FAC ¶¶153-158.
Plaintiffs allege that these practices have allowed Thinx to retain benefits, in the form
of customer payments for the Undewear, under circumstances that make it unjust for
Thinx to do so. Opp’n., Dkt. No. 40, at 22.

CV-90 (06/04)                         CIVIL MINUTES - GENERAL                      Page 14 of 18
Case 2:20-cv-10341-JVS-JPR Document 46 Filed 06/23/21 Page 15 of 18 Page ID #:574

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       CV 20-10341 JVS (JRPx)                           Date   June 23, 2021
 Title          Destini Kanan and Haley Burgess v. Thinx Inc.

       The Court agrees with Plaintiffs that unjust enrichment is an appropriate
alternative to their contract claims. Although unjust enrichment is not a standalone
claim in California, “unjust enrichment and restitution are not irrelevant in California
law. Rather, they describe the theory underlying a claim that a defendant has been
unjustly conferred a benefit ‘through mistake, fraud, coercion, or request.’ The return
of that benefit is the remedy ‘typically sought in a quasi-contract cause of action.’”
Astiana v. Hain Celestial Grp., Inc., 783 F.3d 753, 762 (9th Cir. 2015) (internal
citation omitted). Because Plaintiffs plausibly allege that consumers could have been
(and were) enticed to purchase Thinx’s product based on allegedly misleading
information, and because plaintiffs may plead claims in the alternative, they
sufficiently state a quasi-contract claim. See Chuang v. Dr. Pepper Snapple Grp., Inc.,
2017 WL 4286577, at *7 (C.D. Cal. 2017).
       Accordingly, the Court DENIES the motion with respect to the claims for
equitable relief.
             vi. Personal Jurisdiction
       Finally, Thinx seeks to dismiss the claims as to non-California class members.
Mot., Dkt. No. 38, at 24. Thinx argues that Plaintiffs bring the present case on behalf of
themselves and “all persons residing in the United States who purchased Thinx
Underwear” (FAC ¶ 117), but that Plaintiffs cannot represent a nationwide class when
this Court would lack personal jurisdiction over the non-California class members. Id., at
24 (citing Bristol-Myers Squibb Co. v. Superior Court of California, San Francisco
County, 137 S. Ct. 1773 (2017)).


      Plaintiffs respond that Bristol-Myers in inapplicable here, as Bristol-Myers
involved a mass tort action, not a class action, in which each plaintiff was named and
thereby a “real party in interest,” (as opposed to class actions that name only the class
representative). Opp’n., Dkt. No. 40, at 24. The Court agrees with Plaintiffs that the
overwhelming “weight of authority examining this issue has concluded that Bristol-
Myers does not apply to class actions.” See e.g. Sotomayor v. Bank of Am., N.A., 377
F. Supp. 3d 1034, 1037 (N.D. Cal. 2019) (citing Cabrera v. Bayer Healthcare, LLC,
No. LA CV17-08525 JAK, 2019 WL 1146828 (C.D. Cal. 2019) (citing cases).
Accordingly, the Court DENIES the motion to dismiss the action with respect to the
non-resident California putative class members.

CV-90 (06/04)                         CIVIL MINUTES - GENERAL                     Page 15 of 18
Case 2:20-cv-10341-JVS-JPR Document 46 Filed 06/23/21 Page 16 of 18 Page ID #:575

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       CV 20-10341 JVS (JRPx)                            Date   June 23, 2021
 Title          Destini Kanan and Haley Burgess v. Thinx Inc.


         B. Motion to Strike


      Thinx moves to strike various portions of Plaintiffs’ FAC pursuant to Fed. R.
Civ. P. 12(f). Mot., Dkt. No. 38, at 23. Plaintiffs oppose. Dkt., No. 40, at 19-21.
Specifically, Thinx asks the Court to strike the following items:

         - FAC ¶¶ 25, 192 (Thinx’s “innovative” marketing approach, on which no Plaintiff
         claims to have relied (FAC ¶¶ 25, 192).
         - FAC ¶ 39 (Long-chain PFAS, which Plaintiffs do not allege are present in Thinx
         Underwear).
         - FAC ¶ 44 (Actions of companies other than Thinx).
         - FAC ¶¶ 58-69, 81 (Whether Thinx Underwear is organic and allegations
         regarding Ocean Lanka’s GOTS certification, which are unsupported and
         conclusory).
         - FAC ¶¶ 45-57 (Unsubstantiated claims regarding Agion treatment).


         Mot., Dkt. No. 38, at 23-24.


       The Court does not find that any of these paragraphs should be stricken. Regarding
the marketing allegations in FAC ¶¶ 25, 192, Plaintiffs’ allegations regarding Thinx’s
uniform marketing approach are relevant to all their claims regarding misleading
advertising and Plaintiffs’ decisions to purchase Thinx Underwear. See e.g. FAC ¶¶ 4,
24-27, 86-93, 94-101, 192. The Court finds that FAC ¶ 39 is not immaterial either,
because although Plaintiffs do not allege the presence of long-chain PFAS in Thinx
Underwear, Plaintiffs have alleged that Thinx issued a statement denying its use of
long-chain PFAS chemicals for the purpose of misleading reasonable consumers into
believing no chemicals were present in the Underwear. FAC ¶ 75. The Court finds that
FAC ¶ 44 is not immaterial because it is relevant to Plaintiffs’ claims regarding
consumer expectations about the products in the marketplace. The Court will also not
strike FAC ¶¶ 45-57, 58-69, 81 because the Court disagrees that they are unsubstantiated.
Plaintiffs provided allegations of an independent expert investigation, studies published
CV-90 (06/04)                           CIVIL MINUTES - GENERAL                    Page 16 of 18
Case 2:20-cv-10341-JVS-JPR Document 46 Filed 06/23/21 Page 17 of 18 Page ID #:576

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       CV 20-10341 JVS (JRPx)                             Date   June 23, 2021
 Title          Destini Kanan and Haley Burgess v. Thinx Inc.

by the National Center for Biotechnology Information (a division of the National
Institute of Health), the European Chemicals Agency, and the European Commission.
FAC ¶¶49-57, fn 25-34. Furthermore, even if these allegations were unsupported or
conclusory—which the Court does not believe they are–this would still not provide a
basis to strike them under Rule 12(f). Accordingly, the Court DENIES the motion to
strike in its entirety.


         C. Request for Judicial Notice


      Thinx filed a request for judicial notice (“RJN”). RJN, Dkt. No. 39. Plaintiffs did
not oppose. See generally Opp’n., Dkt. No. 40. Thinx seeks judicial notice of the
following documents:


         - Exhibit A: Printout of the product page for Thinx period underwear (as well as
         certain other Thinx products), captured on April 14, 2021, at this URL:
         https://www.shethinx.com/collections/thinx-shop-all.


         - Exhibit B: Printout of an article titled “Short-chain and long-chain PFAS show
         similar toxicity, US National Toxicology Program says,” captured on April 14,
         2021, at this URL: https://cen.acs.org/environment/ persistentpollutants/Short-
         chain-long-chain-PFAS/97/i33.


         - Exhibit C: Printout of an article titled “Research Overview of Per- and
         Polyfluoroalkyl Substances (PFAS),” from the National Toxicology Program,
         captured on April 14, 2021, at this URL: https://ntp.niehs.nih.gov/
         whatwestudy/topics/pfas/index.html


         - Exhibit D: Printout of the product page for the Cotton Brief, captured on April
         14, 2021, at this URL: https://www.shethinx.com/collections/thinx-organiccotton/
         products/thinx-cotton-brief?variant=50491926407.


CV-90 (06/04)                         CIVIL MINUTES - GENERAL                       Page 17 of 18
Case 2:20-cv-10341-JVS-JPR Document 46 Filed 06/23/21 Page 18 of 18 Page ID #:577

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       CV 20-10341 JVS (JRPx)                          Date   June 23, 2021
 Title          Destini Kanan and Haley Burgess v. Thinx Inc.

         RJN, Dkt. No. 39, at 2.


       Under Federal Rule of Evidence 201, the Court may take judicial notice of matters
of public record if the facts are not “subject to reasonable dispute.” Lee v. City of Los
Angeles, 250 F.3d 668, 688-89 (9th Cir. 2001); see Fed. R. Evid. 201(b). The Court takes
judicial notice of the documents in the RJN pursuant to Fed. R. Evid. 201. All of the
documents in the RJN contain facts that “can be accurately and readily determined from
sources whose accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b)(2). What
is more, the Court finds that all of these documents are incorporated by reference into
Plaintiffs’ FAC. Accordingly, the Court GRANTS the RJN in its entirety.


                                       IV. CONCLUSION


       For the foregoing reasons, the Court GRANTS in part and DENIES in part the
motion to dismiss, DENIES the motion to strike, and GRANTS the request for judicial
notice. To the extent that the Court grants the motion to dismiss, the Court grants
Plaintiffs leave to amend.


                 IT IS SO ORDERED.




CV-90 (06/04)                         CIVIL MINUTES - GENERAL                    Page 18 of 18
